53 F.Supp. 417 (1943)
UNITED STATES
v.
WOLTER.
Civil Action No. 2467.
District Court, W. D. Pennsylvania.
December 17, 1943.
Chas. F. Uhl and Premo Columbus, Asst. U. S. Attys., both of Pittsburgh, Pa., F. Kirk Maddrix, Sp. Asst. to Atty. Gen., and Walter Stein and Maurice A. Roberts, both of Philadelphia, Pa., for the United States.
Zeno Fritz, of Pittsburgh, Pa., for defendant.
SCHOONMAKER, District Judge.
This is an action under Section 338 of the Nationality Act of 1940, 54 Stat. 1158, Sec. 738, U.S.C.A. Title 8, wherein the United States seeks to revoke the decree of naturalization of Arthur Heinrich Wolter entered in the Court of Common Pleas of Clark County, Ohio, on September 23, 1932, because it was obtained by false and fraudulent representations on the part of Wolter, in that
"(1) he did not in good faith renounce or intend to renounce absolutely and forever all allegiance and fidelity to Germany, but in fact retained and intended to retain allegiance and fidelity to Germany, and that he did not in fact intend when he took his oath to bear true faith and allegiance to the Constitution and laws of the United States.
"(2) he was not in fact attached to the principles of the Constitution of the United States at the time of the filing of his petition for citizenship nor during the five years prior thereto, and in that he did not in fact intend to support the Constitution and laws of the United States against all enemies, foreign and domestic."
The case was heard on complaint, answer and proofs. On these we have made and file herewith our findings of fact and conclusions of law, holding the United States is entitled to a decree revoking the Naturalization Certificate of said Wolter.
The facts which we have found may be briefly stated as follows:
Defendant was born in Berlin, Germany, on April 16, 1906. He arrived in the United States at New York on January 8, 1925. He filed his declaration of his *418 intention to become a citizen of the United States in the Court of Common Pleas of Trumbull County, Ohio. On December 16, 1931, he filed his petition for naturalization in that court. On September 23, 1932, that court granted this petition and issued to him a certificate of naturalization.
We find that Wolter, at the time of naturalization, was not attached to the principles of the Constitution, and that he did not forswear entirely his allegiance to Germany, and did not wholly and without mental reservation transfer his entire allegiance to the United States. The evidence amply demonstrated this. His allegiance to Germany was not interrupted by his coming to this country in 1925, and by his naturalization in 1932. He was a constant champion of Germany. He felt called upon to make clear to the world that Germany was not to blame for World War No. 1 (Ex. 156,160). In that connection, he even went so far as to say that the world, and particularly the United States, owed Germany an apology (Ex. 40-A, Col. of April 22, 1937). Even before he became a citizen of the United States, he was so outspoken in his praise of Germany that his aunt, who brought him to America, had to caution him to be more careful, as he was saying things he had no right to say (Testimony of Miss Brüing, pp. 506, 507).
Wolter's German-American Bund activities also clearly demonstrate that his representations in his petition for naturalization and in his oath of allegiance were false and fraudulent. This organization found its inception in the "Free Society of Teutonia", which was founded in October, 1924, in Chicago, Illinois, by Fritz Gissibl and other members of the National Socialist German Labor Party (also known as the National-sozialistische Deutsche Arbeiter Partei, or the N. S. D. A. P., or more commonly known as the Nazi Party).
In 1926, this organization changed its name to the National Socialistic Society of Teutonia, and openly indicated that it embraced National Socialism as its guiding principle. In 1932, this organization changed its name to the "Bund der Freunde der Hitler Bewegung" (Bund of the Friends of the Hitler Movement). After the accession of Hitler to power early in 1933, the name was again changed to "Bund der Freunde des Neuen Deutschland" (Bund of the Friends of New Germany). In March 1936, the name was again changed to "Amerika-Deutscher Volksbund" (German-American Bund). After Pearl Harbor in December 1941, its activities were carried on under the guise of singing societies.
The Bund and its predecessor organization adhered to and operated in accordance with the Leadership Principle, which is basic in National Socialist philosophy of the Nazi Party and the German Government.
The basic qualifications for membership were that the applicant subscribe to the Leadership Principle, believe in National Socialism, and be of Aryan descent, free of Jewish or colored blood.
The German-American Bund and its predecessor organization continually made contributions to Germany and the Nazi cause. As an example, the minutes of "Teutonia" for March 22, 1925, stated: "In spite of the financial weakness of the Bund brothers and of the Bund, a collection is to be held on April 5th in order to get a birthday present for Adolph Hitler."
The Bund also made collections for German winter relief, which money was sent to Germany through Fritz Kuhn. Those who donated were given buttons. Such a button representing a contribution for the winter of 1937-1938 was found in defendant's possession.
The Bund also served as an outlet for German propaganda and publications. Likewise for propaganda purposes, motion pictures were furnished to the Bund and trips were arranged for Bund members by German agencies.
The Bund publications encouraged their leaders to purchase Rueckwanderer Marks, which was a foreign exchange used by persons returning to Germany for permanent residence. This made available to German foreign exchange money which they had difficulty obtaining otherwise. Visiting American Bund members were accepted and given special privileges by reason of their Bund credentials. They were admitted to Nazi functions, camps and schools, and were offered training courses in Nazi ideology and National Socialism. Among the early leaders in the American Bund who returned to Germany and were given high positions in the Third Reich were Fritz Gissibl, Walter Kappe, Heinze Spanonoebel and Joseph *419 Schuster. Severin Winterscheidt, editor of the Deutscher Weckruf und Beobachter, attended a Nazi-party school in Germany, and on his return to this country conducted classes for Bund officials, based on the instructions he had received. These included the standard Nazi philosophy and purposes.
In telegrams to Nazi leaders, such as Hitler, Bohle and others, the Bund indicated its ties with the German Reich.
The principal aims and purposes of the Bund were to disseminate the principles of National Socialism in the United States and to foster allegiance to Germany, regardless of the obligations of citizenship undertaken at the time of naturalization.
The German-American Bund was outspoken in voicing and urging adherence to the principles of German National Socialism. This was admitted by witnesses Leudtke, a former national secretary of the Bund; Winterscheidt, a former Bund press chief; and Gissibl, a former Chicago Bund Unit Leader.
There are numerous assertions in the Deutscher Weckruf und Beobachter on that point. The defendant in this case contributed to that paper in an article dated February 18, 1937 (Exh. 40-A), in which he says: "That one must read if one wants to be truthfully oriented on all questions of the day to the extent that they deal with National Socialist endeavors and policy."
The Deutsche Zeitung, a German newspaper published in this country, in an issue of July 7, 1934, in describing the National Convention of the Bund of the Friends of the New Germany, stated: "Again the Bund has pledged itself at this convention, to its lofty objectives for the Germandom; to the spiritual renaissance of the Germandom in America, to the furtherance of all aims of German Kultur, as far as they are based on the principles of National Socialist world philosophy."
Again, in an issue of the Deutscher Weckruf und Beobachter of September 6, 1935, appears this article: "Conscious of their deep responsibility to the entire Germandom, and in the realization of the necessity of a spiritual renewing of this Germandom, the body of the delegates of the Bund has determined with even more emphasis than formerly upon the National Socialistic World Philosophy as it is the supreme course of action, and proceeding from this world philosophy, has laid out a program of action that, as a matter of course, bears within itself the guarantee for its practical accomplishment."
In the same issue, it is also stated: "We need a spiritual renewal of Germandom, a breaking away through the National Socialist world philosophy from the still prevailing liberal materialistic philosophy of life."
Again, in an article entitled "Our German Mission in America", in the issue of December 24, 1935, appears this statement: "In other words, we may not cut ourselves off as Germans in America but we must, while preserving our German individuality, our German traditions, our German world philosophy, take our place in the political life of this country so that as a power factor we can speak our piece. That is our goal of the future towards which we want to work."
Once more, in the same paper in an issue of November 5, 1936, is an article entitled "Foreign Germandom and the Volk in the Reich belong together". It is an official German expression as to its viewpoints with regard to its Volk comrades in other lands: "To a National Socialistic Germany there belongs a National Socialistic foreign Germandom. There can be no difference between the Volk in the Reich and our Volk comrades in foreign lands."
That a man who subscribed to National German Socialism cannot preserve his adherence to that philosophy, and at the same time take a true oath of allegiance as a citizen of the United States, is evident by the teachings of the leaders of National Socialism. Among the precepts taught is the theory expounded by Alfred Rosenberg, the cultural advisor of Adolf Hitler in the "Mythus of the 20th Century", a copy of which defendant owned and with which he was well acquainted and used as a basis for his writings. According to Rosenberg, the Volk stands higher than the state. According to National Socialism, the state is an organization of the Volk.
The basic principles of National Socialism are the Fuehrer or Leadership principle; the principle of racial supremacy of the Germans; the principle of the elite classes; the principle of the totalitarian state; the principle of Pan-Germanism which is related to the "blood theory"; the principle of "Lebensraum".
*420 National Socialism is a dictatorship form of government and represents in its principles the absolute antithesis of our form of government. In all respects it is incompatible with democracy. In fact, it regards democracy with extreme scorn and despises it.
It is perfectly evident to us that Wolter, as an active member of the Bund, is primarily loyal to the German Volk, regardless of citizenship papers; and the evidence in this case clearly demonstrates what was his state of mind at the time he took out his citizenship papers and made his oath of allegiance to the United States.
The Bund newspapers constantly urged a foster of loyalty to Germany. In the issue of "Das Neue Deutschland" of August 31, 1933, we find this statement by a Bund leader: "A triple Sieg-Heil is inviolable loyalty to our Fuehrer and Volk Chancellor, Adolf Hitler."
An article entitled "German Men and Women," in the issue of September 16, 1933, in the same paper, states: "In loyalty to our Fuehrer, Adolf Hitler, we take up the battle on the American Front and we will not lay down the arms of defense and truth until a victory has been won in this country on the entire line in honor of our homeland."
And again, in the "Deutsche Zeitung" of May 5, 1934, we find an article entitled "Philadelphia Local Unit," which states: "To us in America, Hitler's birthday is an opportunity to admit that our whole heart belongs to him as the advocate of the new world philosophy. * * *" The same paper, under date of June 23, 1934, states the following article: "Nobody can force us to give our soul to America as many of our countrymen have done. No one can demand that we become German-American mongrels, who do not know where they belong. We are, and we remain, Germans, Germans in America."
In the "Deutscher Weckruf und Beobachter" under date of July 5, 1938, an article entitled "Elizabeth thrilled by the Horst Wessel Film", reads: "He who becomes a citizen of the United States changes his political affiliation but never his adherence to the German race." And again, in the same paper, under date of December 12, 1935, we find an article entitled "A Disastrous Path of Error," as follows: "Our position in the world is determined by our bloodthe Volk to which we belong and not by citizenship papers."
In the same paper, under date of March 5, 1936, there is an article entitled "Our Pledge" which says: "We men and women in the Bund, `Friends of the New Germany' acknowledge from deepest conviction Adolf Hitler as our spiritual leader. We pledge ourselves to the community of blood of all Germans in all the world."
An article entitled "Friends of the New Germany" now "American-German Volksbund" appears in the same paper under date of April 2, 1936, saying: "Nothing changes in the relationship of the Bund to Germany; now, as before, the policy of the Bund culminates in the single principle, to help Germany wherever we can." The same paper, under date of June 25, 1936, in an article entitled "Hudson County's German Day", states:
"Mr. Goetz expressed what has always been pointed out to us as heresy; namely, that the citizenship papers in one's pocket have not made any other person out of us but that we have remained what we were, German people in America, American Germans.
"For our German homeland in its relations to foreign Germandom, thanks to the Volkish change wrought by National Socialism, the decisive thing is no longer citizenship but blood and Volk; just as the greatness of the works of Adolf Hitler lies in the concept which he coined, the concept of community of Volk and of destiny of all Germans in a community, to which we in America also belong."
In the same paper, under date of October 1, 1936, we find this article entitled "What are We?": "For us the German homeland is not a sentimental affair of the heart but the source of our strength. We know that if we separate from it, we will dissolve in the American smelting pot, as the iceberg melts in the gulf stream, and that in the maintenance of our Volkdom alone lies our worth to America and the future of this country."
The same paper, under date of October 15, 1936, states: "Let us joyfully acknowledge that we are Germans,whether we are Germans or Americans of German blood makes no difference. We are one familyone race."
The Bund advocated and embraced National Socialism. The principles of National *421 Socialism are inconsistent with the oath of allegiance demanded at the time of naturalization. The Bund made its aims and purposes absolutely clear and unmistakable. The defendant knew and acquiesced in them fully. He embraced and advocated them openly by writing and statements on numerous occasions. He joined the Bund of the Friends of New Germany in October, 1933. Membership cards under that date were issued to him. During the course of defendant's employment with McCrory & Company, he frequently changed his residence in a number of places in New York, Pennsylvania, Ohio and Kentucky; and during this time he maintained active Bund membership. He had in his possession pins and buttons of the Bund, such as a DAWA button, the Friends-of-New-Germany pin with swastika, a German-American-Bund tie-pin with swastika, The Bund "Your-Fight-is-My-Fight" pin, a pin commemorating the Cleveland Gautag on July 4, 1936, the Bund 1937-1938 Winter-Relief button, and a pin picturing Hitler with the motto "Ein Volk, Ein Reich, Ein Fuehrer". He also had such Bund literature as the Bund Song Book, the 1937 Year-Book, the Camp Siegfried book, various issues of the Bund newspaper, "Deutscher Weckruf und Beobachter and Free American", and Fritz Kuhn's pamphlet, "Awake and Act".
There is no evidence that the defendant ever divorced himself from the Bund. The Pittsburgh Unit became inactive in March, 1938, because of public disapproval; and he remained in touch with National Headquarters to which he paid dues as late as February 8, 1940. From the very start, the defendant in this case knew the Bund to be a National Socialistic organization. He joined on the occasion of a meeting sponsored by the Friends of the New Germany and the Local Group of the N. S. D. A. P. on the SS Bremen, given in honor of President Hindenburg of Germany. There is in evidence the program booklet for that occasion which the defendant identified. In this booklet the objects of the "Friends of New Germany" are set forth: "2. To weld them into a true national unity, on the basis of the National Socialistic ideas."
In the same booklet there is this statement: "Are you not duty bound to contribute your share towards the efforts of your Fatherland to rise again? Will you stand aside when at home a whole nation stands unanimously behind its leaders trusting them and prepared to make any sacrifice which may be required? Will you, by your lack of determination, supply the enemies of the German people with proof for the assertion that the Germans in this country do not acknowledge allegiance to the Fatherland?"
The defendant attended Bund meetings regularly and took considerable interest in the affairs of the Bund. He frequently attended meetings and celebrations as a member of the Bund, some of them a great distance from his home.
Wolter's attitude is well illustrated by testimony as to his interview with one Kandert, whom he was seeking to join the Bund. He stated to him that the policy of National Socialism was: "Once a German, always a German". The German abroad was regarded as such notwithstanding where he lived, in what country or in what part of the globe. He stated it was the aim of the Bund to do away with old fashioned German organizations in America which had served their purpose in days gone by, that these days were past, and that the Bund would start a tremendous drive to unite all German organizations under one leadershipin other words, to make the Bund the biggest organization in the United States. The defendant made it clear that as a prerequisite to joining the Bund, it was necessary to believe in the doctrines of National Socialism and to regard one's self as a National Socialist.
The defendant's activities in the Pittsburgh Local Unit clearly show that he was the advisor and counselor; that no important activity was undertaken unless he was first consulted by the officials of the Local Unit. The Unit Leader read the commands received by the Pittsburgh Unit; but the defendant explained them, and it was he who urged strict and faithful compliance therewith. The defendant's word in that respect was regarded as final.
In speaking at Bund meetings he explained the advantages of National Socialism over Democracy, and stated that the German form of government was the best developed so far. He never said anything in commendation of democracy. He was a regular subscriber to the Bund newspaper. He regarded this paper as gospel and urged others to read it.
He was a regular contributor to the Bund newspaper and wrote a series of *422 articles in a column entitled "Wir Amerikaner". His activities were not limited to the column "Wir Amerikaner" but he constantly sought to further the cause of the Bund by other articles.
We cannot see how under the evidence in this case he can be regarded as a casual member of the Bund. He was one of the most active, most ardent and most convinced members the Bund had anywhere, and he was fully in accord with all it stood for. He was well acquainted with the principles of National Socialism as practised in Germany, and sought to spread them in this country, both individually and as a Bund member. His own acts and statements, independent of his Bund activity, show his lack of attachment to the Constitution and his mental reservation regarding his oath of allegiance. There is no doubt he was a National Socialist. The evidence in that regard is neither circumstantial nor inferential. He says himself in a letter to his wife, dated April 25, 1939 (Ex. 146-A, p. 2): "But we who profess the National Socialist ideology are German in our thinking, and German thinking, feeling and sentiment are something foreign in American blood."
Again, in an excerpt from his column in the Bund newspaper, in an article dated March 18, 1937, he says: "By `Germanism' we understand the vital expression of German individuals, their expressed philosophy, based on the affirmation of German ethnic character, therefore, with blood as its postulate."
In an article dated June 17, 1937, after quoting with approval the racial theory as propounded by "Das Schwarze Korps", the official paper of Hitler's Elite Guard, the defendant says: "Before we can now successfully indoctrinate another with our conviction * * * we must thoroughly transform the present unfriendly attitude to the contrary, make the hostile propaganda gradually harmless * * *".
And, in an article of August 19, 1937, he says: "If we extol the great achievements in all scientific fields in Germany today that are astonishing the world; if we acknowledge National Socialism as beneficial and good for Germany; if we likewise acknowledge its great ideological truths and should like to represent them to the world as a basis for a final understanding and cooperation of all nations and peoples, we do that for the reason that all of that is beautiful and great and true."
With these published articles by the defendant, we cannot see how they can be said to substantiate his present position that he believes in National Socialism only for Germany. In fact, on March 11, 1937, he shows definitely that he believes National Socialism and the German ideology have their place in this country. He says, referring to a German immigrant who has lost his interest in National Socialism upon coming to America: "Yet I know that he is not happy; he fears in his heart that he is not thinking honestly. He is struggling with himself and we wish to leave him time. He will come to the realization that what is black in Germany cannot be white in America either! And vice versa! Moral values, acknowledged as such in the new Germany, cannot be laid aside here like an old shirt; that definitely is not in the interest of America. The political orientation may well be different here, but truth remains truth!"
The testimony here is replete with evidence that from the first, defendant was a strong advocate of the National Socialistic idea of Pan-Germanism. The evidence in this case, we believe, amply shows that the defendant independently showed his mental reservation when he took the oath of allegiance to the United States. As a person, he subscribed to National Socialism, acknowledged that he belongs to the German Volk, and that he owes it first allegiance regardless of citizenship or nationality.
We are of the opinion that his allegiance to Germany was not interrupted by his coming to this country in 1925 and by his naturalization in 1932. From the evidence in this case, it is shown that from 1926 on and without interruption the defendant was a constant champion of Germany in this country. He felt himself called upon to make clear to the world that Germany was not to blame for World War No. 1. In this connection, he went so far as to say that the world, and particularly the United States, owed Germany an apology.
It is plain that his conduct was motivated entirely by his acceptance of the "Fuehrer principle". At all Bund meetings he urged absolute, unswerving and unquestioning compliance with Bund commands. His writings were a constant hymn of praise for things German. He *423 had scorn and derision for those German-American clubs who were loathe to meet under the symbol of Naziismthe swastika. In commenting on the last war, he characterized as traitors and scoundrels those who, in fulfillment of their oath of allegiance, sought to aid this country in that conflict with Germany. His passion and love for Germany were so deep that he became incensed and created a scene at Huntingdon, Pennsylvania, when there was a showing of a film entitled "Confessions of a Nazi Spy." In his correspondence he closes all letters with "Heil" and "Sieg", "Heil Hitler", "With German Greetings", but never using any American greetings, showing clearly where his sympathies lie.
In his column, "Wir Amerikaner" (Ex. No. 40), the defendant praises the German press by taking up the challenge of insults in the American press. He criticises Mayor LaGuardia for his anti-Germanism and praises the work of the Ordnungsdienst. He criticises the newspaper reports of German conditions and speaks in justification of Germany in World War No. 1. He criticises the American press and praises the Bund paper. He speaks for the display of the German flag on German days. He criticises those German-Americans who do not stand up against American abuses of Germany. He notes with satisfaction that the swastika was displayed at the German Day at Columbus, Ohio. He praises one Heinrich Koppers who returned from Germany and spoke out for National Socialism. He urges Bund members to write letters to newspapers and to spread the truth about the New Germany. He praises the Bund as opposing the agitation in the United States against Germany.
In 1939, in the conflict raging in Europe, the defendant sided vociferously with Germany. He reveled in Hitler's radio speeches, and wrote to his wife, then in Germany, his favorable comments on Hitler's addresses.
He stated (Ex. 163-A), he almost cried for joy when the German Luftwaffe bombed London. His sentiments did not change even after the United States entered the conflict. In 1940 the defendant wrote a letter to one Allen Goeppel, former Pittsburgh Unit Leader of the Bund (Ex. 151A), that
"Today the place of a decent German is at the side of Germany. * * *
"Accommodate yourself and subordinate yourself in favor of the great cause, so that later you will not need to be ashamed of your own image in the mirror."
On September 3, 1939, he wrote a letter intended for the German Consulate General in New York, offering his services to Germany, in which he says: "In spite of the fact that I am an American citizen, I am a convinced German by race and am aware of the fact that at the present time every decent German person, whether he be a German national or a German by race, must support Germany's tremendous and so righteous struggle."
As to the contention of the defendant that the evidence offered by him relates largely to what occurred following his naturalization and would not be indicative as to what his loyalty or attachment was to this Government at the time he took the oath of allegiance, from the evidence in this case it appears that during the five years preceding naturalization towit from 1926 to 1932the defendant wrote many articles in the Ohio State Journal, the Columbus Evening Dispatch, and other newspapers, pertaining to German war-guilt, criticism of the Allies during World War No. 1, and advocating the German cause.
Among them may be noted the sentiments expressed by him in an article appearing July 7, 1930, towit: "* * * Today the true causes of the outbreak are known and America has little to be proud of as far as her conduct in the year 1917 is concerned."
Again, in an article appearing October 1, 1930, the defendant, in speaking of Adolf Hitler, says he "welcomes the courage and sincerity of that outstanding personality of modern Germany. * * * More power to him!"
In an article appearing on October 27, 1930, the defendant says, in substance, the United States entered the first World War to secure victory for the Allies so they could pay back war loans, and because the American people swallowed Allied propaganda.
And then, in addition to that, we have the defendant's testimony to the effect that his attitude, so far as his loyalty and allegiance to the United States is concerned, has always been the same from the date of his naturalization to the date of the trial in this case (Test. p. 686).
*424 We therefore conclude that the attitude which the defendant manifested during the years subsequent to his naturalization in connection with the German-American Bund reflected his true feelings, not only during the period of naturalization, but the five years preceding thereto.
This conclusion is supported by an opinion of Judge Watkins in United States v. Jogwick, D.C., August 24, 1943, 51 F. Supp. 2, 3, in which he says: "* * * But it is well settled law that the state of a person's mind on a given date may be proved by his subsequent actions and statements." See United States v. Baumgartner, D.C., 47 F.Supp. 622; United States v. Bergmann, D.C., 47 F.Supp. 765; United States v. Kuhn, D.C., 49 F.Supp. 407; United States v. Schuchhardt, D.C., 49 F.Supp. 567; United States v. Wezel, D.C., 49 F.Supp. 16; United States v. Meyer, D.C., 48 F.Supp. 926; United States v. Murray, D.C., 48 F.Supp. 920.
To my mind, the Government has proved by "clear, unequivocal and convincing" evidence that defendant was not attached to the principles of our Constitution when he was naturalized.
Judge Bryant of the Northern District of New York, in United States v. Haas et al., 51 F.Supp. 910, 911, in an opinion filed September 24, 1943, has well stated the situation applicable to persons who are adherents to the German Reich in relation to their attachment to the form of government in this country: "The ideologies of the two countries were opposite. The political philosophy of the two governments was absolutely inconsistent one with the other. No person could be attached to both forms of government. If attached to the principles of one he could not be a loyal adherent to the other."
Defendant cites the case of Schneiderman v. United States, 320 U.S. 118, 63 S. Ct. 1333, 1343, 87 L.Ed. 1796, decided by the United States Supreme Court on June 21, 1943, as supporting his contention that the Government has not proved his lack of attachment to the Constitution of the United States. We do not think it does. Mr. Justice Murphy, delivering the opinion of the Supreme Court, has this to say as to the test to be applied in determining whether or not a person is attached to the principles of the Constitution:
"Our concern is with what Congress meant to be the extent of the area of allowable thought under the statute. By the very generality of the terms employed it is evident that Congress intended an elastic test, one which should not be circumscribed by attempts at precise definition. In view of our tradition of freedom of thought, it is not to be presumed that Congress in the Act of 1906, or its predecessors of 1795 and 1802, intended to offer naturalization only to those whose political views coincide with those considered best by the founders in 1787 or by the majority in this country today. Especially is this so since the language used, posing the general test of `attachment' is not necessarily susceptible of so repressive a construction. The Government agrees that an alien `may think that the laws and the Constitution should be amended in some or many respects' and still be attached to the principles of the Constitution within the meaning of the statute. Without discussing the nature and extent of those permissible changes, the Government insists that an alien must believe in and sincerely adhere to the `general political philosophy' of the Constitution. Petitioner is said to be opposed to that `political philosophy', the minimum requirements of which are set forth in the margin. It was argued at the bar that since Article V contains no limitations, a person can be attached to the Constitution no matter how extensive the changes are that he desires, so long as he seeks to achieve his ends within the framework of Article V. But we need not consider the validity of this extreme position for if the Government's construction is accepted, it has not carried its burden of proof even under its own test.
"The district court did not state in its findings what principles held by petitioner or by the Communist Party were opposed to the Constitution and indicated lack of attachment. See Note 6, ante. In its opinion that court merely relied upon In re Saralieff, D.C., 59 F.2d 436, and United States v. Tapolcsanyi, 3 Cir., 40 F.2d 255, without fresh examination of the question in the light of the present record. 33 F.Supp. 510. The Circuit Court of Appeals deduced as Party principles roughly the same ones which the Government here presses and stated `these views are not those of our Constitution.' [9 Cir.], 119 F.2d [500], at pages 503, 504."
Whereupon the Supreme Court reversed the judgment and remanded the case for *425 further proceedings in accordance with its opinion.
In the instant case, we believe our findings of fact clearly demonstrate that Wolter was not attached to the principles of our Constitution, and that he, as one who believed in National Socialism as taught, advocated and practiced by the Bund and the Nazi Party, has denied, and would abrogate the basic rights such as are guaranteed by our Bill of Rights, and proposes to abolish such rights whenever that party does attain power. A person with such beliefs cannot be attached to the principles of the Constitution of the United States, because National Socialism, as taught and advocated by the Bund and the Nazi Party, demands of its adherents primary allegiance to Germany, regardless of citizenship which the individual may have acquired elsewhere. An adherent of National Socialism cannot, in good faith, renounce absolutely and entirely all allegiance and fidelity to the German Reich, nor can an adherent of National Socialism take the oath of allegiance to the United States without a mental reservation.
An order for judgment in accordance with this opinion and our findings of fact and conclusions of law filed herewith, may be submitted by counsel for plaintiff on notice to counsel for defendant.